Citation Nr: 0713908	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-07 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbosacral spine. 

2.  Entitlement to an increased initial rating for 
radiculopathy of the left lower extremity. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for degenerative disc disease of the 
lumbosacral spine, a 20 percent rating, effective February 
23, 2002, and a 40 percent rating, effective June 27, 2003; 
and that granted service connection and a 10 percent rating 
for radiculopathy of the left lower leg, effective September 
23, 2002..  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  

REMAND

In the opinion of the Board, additional development is 
necessary. 

In June 2003, a VA examiner noted the veteran's reports of 
low back pain radiating to the lower legs, occasionally 
causing the left leg to "give out."  The veteran 
experienced flare-ups several times per week usually 
precipitated by extended walking, such as when shopping.  The 
veteran reported that he lived alone and performed all 
activities of daily living including maintaining his 
household except for yard work.  The veteran did not use any 
support devices or take medication. There were no reports of 
incapacitating episodes requiring bed rest and treatment by a 
physician.  The examiner measured some limitation of motion 
with additional functional limitation due to pain and 
weakness.  The examiner noted the results of a magnetic 
resonance image from the previous November that showed 
herniated discs in three locations and an electromyogram that 
showed radiculopathy in the left leg.   

In letters in December 2003 and in April 2004, a private 
neurologist stated that based on his review of the medical 
history, the veteran had been permanently and totally 
disabled for the previous ten years.  He did not note a 
review of the claims file.  His assessment was inconsistent 
with clinical observations of all other examiners including a 
private physician in January 2001 who noted the veteran was 
considering a new job at a power plant.  The neurologist also 
stated that he had been treating the veteran for three and 
one-half years and that he prescribed bed rest and treatment 
for incapacitating episodes of at least 26 weeks.  There are 
no clinical records or additional comments regarding the 
episodes or treatment in the file.  

Notwithstanding the significant differences in the historical 
assessment of the veteran's condition, the report of extended 
incapacitating episodes following the most recent VA 
examination in June 2003 raised the possibility of a 
substantial deterioration in his condition.  However, 
clinical information related to the incapacitating episodes 
and a current examination are necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he authorize the release of records of 
treatment by the neurologist who provided 
letter opinions in December 2003 and 
April 2004.  

2.  Then, request from the neurologist 
records of treatment of the veteran from 
October 2000 to the present.  Request 
that the neurologist include dates of 
examination, clinical observations, and 
prescribed treatment including 
medications, support devices, therapies, 
and restriction of activities.  Associate 
all records obtained with the claims 
file. 

3.  Then, schedule the veteran for a VA 
orthopedic and neurological examination 
of his back and lower extremities.  
Request that the physician review the 
claims file and note review of the claims 
file in the examination report.  Request 
that the physician provide an evaluation 
of the veteran's degenerative disc 
disease of the lumbosacral spine and left 
leg radiculopathy and comment whether any 
incapacitating episodes were consistent 
with clinical observations and pathology.

4.  Then, readjudicate the claims for 
increased initial ratings for 
degenerative disc disease of the 
lumbosacral spine and radiculopathy of 
the left leg.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


